Citation Nr: 0947454	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  98-19 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from August 1969 to August 
1971, which included service in Vietnam from October 1970 to 
August 1971.  According to his report of separation from 
service, his occupational specialty was as a cook.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a skin rash and 
PTSD.  The Veteran appealed, and in July 2000, the Board 
denied the claim for service connection for a skin rash and 
remanded the claim for service connection for PTSD for the 
RO's consideration of newly received evidence.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2001, the Court issued an Order that vacated and 
remanded the Board's decision, and directed that the claim 
for service connection for a skin rash be considered in 
conjunction with the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA).  In March 2002, the Board took action to 
further develop the Veteran's claim for service connection 
for PTSD, and in a December 2002 decision that solely 
addressed the issue of entitlement to service connection for 
a skin rash, the Board affirmed its previous denial of the 
claim.  Subsequently, in an October 2003 remand, the Board 
remanded the claim for service connection for PTSD to the RO, 
noting that the Board was no longer permitted to carry out 
the development that had been previously sought in March 
2002.

The Veteran again appealed the Board's December 2002 decision 
to the Court.  In December 2002, while his case was pending 
at the Court, the VA's Office of General Counsel and the 
Veteran's representative filed a Joint Motion for Remand.  In 
an April 2003 Order, the Court vacated the Board's December 
2002 decision and remanded the case to the Board for further 
notice pursuant to the VCAA.  In December 2003, the Board 
remanded the claim for service connection for a skin rash to 
the RO for further notice under the VCAA.  

In a Board decision in June 2007, the Board denied the 
Veteran's claims for service connection for a skin rash and 
PTSD, and the Veteran once again appealed the decision to the 
Court.  Thereafter, pursuant to a Memorandum Decision in 
December 2008, the Court affirmed the portion of the Board's 
decision denying entitlement to service connection for a skin 
rash, and vacated and remanded the portion of the Board's 
decision denying entitlement to service connection for PTSD 
for further proceedings consistent with the Court's decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Memorandum Decision of December 2008, the Court 
determined that as a result of diagnoses of PTSD that were 
rendered after the filing of the Veteran's original claim for 
service connection in June 1997, the Board should have 
considered whether these indications of PTSD in the Veteran's 
medical records were sufficient to establish service 
connection pursuant to McClain v. Nicholson, 21 Vet. App. 319 
(2007).  The Court further explained that the Board had 
incorrectly applied the law in its assessment of whether the 
Veteran had a current disability, or had a disability that 
later resolved, and had therefore provided an inadequate 
statement of the reasons and bases for denying him 
entitlement to service connection for PTSD.  The Court 
concluded that remand of this issue was the appropriate 
remedy in this case to provide the Board an opportunity to 
weigh and consider all evidence of record, to evaluate the 
need for further development in accordance with VA's duty to 
assist, and to make an appropriate determination based upon 
such development.  

In this regard, the Board has reviewed additional argument 
provided by the Veteran's attorney in October 2009, which 
includes a request that the Board should now proceed to grant 
service connection for PTSD based on diagnoses already of 
record, most notably from September 1997 and August 1999.  
However, as was recognized by both Veteran's attorney and the 
Court, the most recent VA PTSD examination of record in June 
2006 did not diagnose any psychiatric disability.  Moreover, 
the Board finds that the Court's statements clearly reflect 
that the possible resolution of PTSD and/or other psychiatric 
disability continues to remain a viable issue in this matter.  
Consequently, since the Board does not find that the current 
evidence of record permits the Board to adequately address 
this issue, the Board will remand the case so that an 
examiner can determine whether the Veteran currently has PTSD 
related to verified stressors in service, which at least 
include the Veteran's exposure to various forms of enemy 
fire, and on one occasion, actually receiving wounds to the 
right upper and lower back in Vietnam in 1971.  

The attorney for the Veteran further requested in October 
2009, that as a result of additional psychiatric diagnoses of 
unspecified adjustment disorder in October 1997 and chronic 
depression in February 1999, the Board should additionally 
consider the issue of whether those other diagnoses are 
service-connectable pursuant to Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009), and the Board finds that such consideration 
is warranted.  Consequently, the Board has modified the issue 
on appeal to better comport with Clemons, and will direct 
that additional examination on remand include an opinion as 
to whether a current psychiatric diagnosis other than PTSD is 
related to the Veteran's active service.  

Finally, arrangements should be made to obtain additional VA 
treatment records for the Veteran from the Miami, Florida VA 
Medical Center, dated since November 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
to obtain additional VA treatment 
records for the Veteran from the Miami, 
Florida VA Medical Center, dated since 
November 2008.

2.  The RO/AMC shall schedule the 
Veteran for a VA psychiatric 
examination.  The claims file must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in the 
American Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), and if he meets such 
criteria, whether PTSD can be related 
to his verified in-service stressor of 
being exposed to various forms of enemy 
fire, and on one occasion, actually 
receiving wounds to the right upper and 
lower back in Vietnam in 1971.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any psychiatric 
disorder other than PTSD is related to 
the Veteran's period of active service.  

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



